02/11/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 29, 2020

             STATE OF TENNESSEE v. RAYMOND LEE PRYOR

                  Appeal from the Criminal Court for Knox County
                        No. 105587 G. Scott Green, Judge


                             No. E2019-00599-CCA-R3-CD


The Defendant, Raymond Lee Pryor, appeals the Knox County Criminal Court’s order
revoking his probation for his conviction for attempt to commit second degree murder
and ordering him to serve the remainder of his ten-year sentence in confinement. The
Defendant contends that the trial court abused its discretion by ordering his sentence into
execution. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which ROBERT
W. WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Richard C. Stooksbury III, Knoxville, Tennessee, for the appellant, Raymond Lee Pryor.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin Allen,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        In June 2015, the Defendant was indicted for attempted first degree murder,
especially aggravated kidnapping, especially aggravated robbery, aggravated assault, and
employing a firearm during the commission of a dangerous felony. On November 12,
2015, the Defendant pleaded guilty to attempted second degree murder in exchange for a
ten-year sentence and for the dismissal of the remaining charges. At the April 20, 2016
sentencing hearing, the trial court ordered the Defendant to serve his sentence on
probation. On August 10, 2016, a probation violation warrant was issued, alleging that
the Defendant had been arrested for felony theft, had failed to notify his probation officer
of the arrest, had failed to maintain employment, had failed to pay fees, costs, or
restitution, and had failed to “abide” by the restitution order. The trial court’s minutes
reflect that on September 19, 2016, the court dismissed the probation violation and that
the Defendant continued serving his sentence on probation. On January 24, 2018, a
probation violation warrant was issued, alleging that the Defendant had been arrested in
California for assault “by means to promote injury and making criminal threats,” failed to
notify his probation officer of the arrest, and had engaged in assaultive and intimidating
behavior.

       At the revocation hearing, certified copies of judgments were received as an
exhibit and reflected that on August 25, 2017, the Defendant had pleaded guilty in
California to assault and making criminal threats. The corresponding California Penal
Code sections defining the offenses were likewise received as an exhibit. The State
argued that, based upon the violent nature of the offenses and the previous revocation
proceedings, the Defendant’s probation should be revoked and that he should be ordered
to serve the remainder of his sentence in confinement. Defense counsel “recognize[d]”
the California convictions, which involved a felony, and noted that the Defendant was
placed on probation in California for three years, which ran concurrently with his
probation in this case. Counsel stated that the Defendant’s California probation was
revoked, that he was ordered to serve the remainder of his sentence, and that the
Defendant served approximately eighteen months in confinement for the three-year
sentence.

        Defense counsel conceded that the Defendant violated the conditions of his release
in this case but requested that the trial court return the Defendant to probation. Counsel
stated that the Defendant was age twenty when the offense occurred in this case, that he
had served forty-six months in jail overall, and that he was age twenty-five at the time of
the revocation hearing. Counsel said that “Tennessee never wanted [the Defendant]
anyway” and noted that his probation was transferred to California where the Defendant’s
family, four-year-old child, and church were located.

        The trial court noted that the Defendant received “a break” when he pleaded guilty
in this case and that he received “multiple breaks” since pleading guilty. The court found
that the Defendant had been convicted of a violent offense in California and that “it was
time for [him] to serve this sentence.” The court, likewise, determined that the Defendant
had violated the conditions of his probation based upon the Defendant’s “having
submitted to [the] revocation.” The court revoked the Defendant’s probation and ordered
the Defendant to serve the remainder of his sentence in confinement. This appeal
followed.

      The Defendant contends that the trial court erred by ordering him to serve the
remainder of his sentence in confinement. Although he concedes that he violated the
terms of his probation, he argues that the court should have imposed “some other

                                            -2-
alternative sentence, instead of incarceration.” The State responds that the trial court did
not err by revoking the Defendant’s probation and ordering his sentence into execution.
We agree with the State.

        Our supreme court has concluded that a trial court’s decision to revoke a
defendant’s probation “will not be disturbed on appeal unless . . . there has been an abuse
of discretion.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v.
Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has
been established when the “record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.”
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When
a trial court finds by a preponderance of the evidence that a defendant has violated the
conditions of probation, the court “shall have the right . . . to revoke the probation.”
T.C.A. § 40-35-311(e)(1) (2019). After revoking a defendant’s probation, the trial court
may return a defendant to probation with modified conditions as necessary, extend the
period of probation by no more than two years, order a period of confinement, or order
the defendant’s sentence into execution as originally entered. T.C.A. §§ 40-35-308(a), (c)
(2019), -310 (2019). “In probation revocation hearings, the credibility of witnesses is for
the determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim.
App. 1978) (citing Bledsoe v. State, 378 S.W.2d 811, 814 (Tenn. 1965)).

       The record reflects that the Defendant admitted he violated the conditions of his
release by engaging in criminal conduct, which resulted in two convictions during his
ten-year sentence. As a result, the record supports the trial court’s finding that the
Defendant violated the conditions of his probation.

        Because we have concluded that the record supports the trial court’s finding that
the Defendant violated the conditions of his probation by engaging in criminal conduct,
we likewise conclude that the court did not abuse its discretion by revoking the
Defendant’s probation. See T.C.A. § 40-35-311(e)(1). Once the court revoked the
Defendant’s probation, it had the authority to order the Defendant to serve the remainder
of his sentence in confinement. See id. §§ 40-35-308(a), (c), -310. The Defendant is not
entitled to relief.

        Based on the foregoing and the record as a whole, we affirm the judgment of the
trial court.

                                           _____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE


                                            -3-